Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-8 objected to because of the following informalities:  claims 7-8 “are” should read –is--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the language “on” used in the last sentence “said at least one bearing supports said button on said friction plate” is unclear whether the “on” refers to the bearing on the friction plate or the button on the friction plate.
Claim 2 recites “three bearing openings” that is unclear whether the claim inherently has these three bearing openings or refers new three bearing openings or refers to previously introduced three bearing openings (the at least one bearing in claim 1). 


Claims 7-8, “said bearing” lacks antecedent basis in the claims. This limitation is indefinite because it is unclear whether the claim inherently has this bearing or refers new bearing or refers to previously introduced bearing (the at least one bearing in claim 1). 
Claims 6-8, “said bearing opening” lacks antecedent basis in the claims. This limitation is indefinite because it is unclear whether the claim inherently has this bearing opening or refers new bearing opening or refers to previously introduced bearing opening (the at least one bearing opening in claim 1). 
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Marfione et al (US 2008/0222897) hereinafter Marfione in view of Watanabe et al (US 2017/0057102) hereinafter Watanabe.
Regarding claim 1, Marfione shows an out-the-front knife (Figures 1-26) comprising: 
a handle (30, Figure 1) having a blade channel (see a broken line, Figure 26), a slider channel (actuator channel 130), and an opening (a trigger channel 150);
a blade (20, Figures 19-22) in said blade channel, said blade configured to travel along said blade channel when said blade is retracted, said blade is secured within said handle and is housed completely within said handle (Figures 19-21) and when said blade is extended, said blade is secured within said handle and extends outwardly therefrom (Figures 22 and 26);
a firing mechanism (Figures 14-18) in said slider channel configured to extend said blade to an open position and retract said blade to a closed position (Figures 19-23 and Paras. 76-80);
said firing mechanism comprising a slider (300) that has a nub (330) that fits into said opening and extends outside said handle (Figures 19-22, the connector extends out the trigger channel 150);
a button (155) having a nub opening (there is an opening for receiving the connection 330, Figures 19-22) that receives said nub and at least one bearing surface (Figure 19, a bottom surface of the button 155 is slid on the channel 150).
However, Marfione fails to show a friction plate interposed between said button and said handle and at least one bearing inserted into said at least one bearing opening, said at least one bearing supports said button on said friction plate.
Watanabe shows an out-the-front knife (Figures 1-6) comprising a handle (11), a blade (20), a firing mechanism (40, 31) configured to extend said blade to an open position and retract said blade to a closed position, a button (30) that has an integral friction plate (Figures 1A, B below show a handle 11 having two integral plates for supporting the button) between the button and the handle and at least one bearing (a roller 50) inserted into at least one bearing opening (Figure 4). 
Ricard shows a sliding plate (13) for carrying a blade (14, Figure 4 and Col.2, lines 82-90) and a ball bearing mechanism (balls 16, Figures 4, 6), wherein the ball bearing mechanism includes a friction plate (a separate friction plate, Figure 6 below) for securing the balls (16) on the sliding plate (Figure 6 below), in order to allow the sliding plate is reduced friction during sliding (Col. 2, line 87 recites “anti-friction”).
 Based on the teachings of Watanabe and Ricard, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the sliding button of Marfione to have a bearing mechanism for reducing friction of a sliding part, as taught by Watanabe and Ricard, in order to allow a sliding part (button) to be anti-friction during sliding (Col. 2, line 87 recites “anti-friction” of Ricard and Para. 14 of Watanabe)  and to have a separate friction plate including and supporting bearings, as taught by Ricard’s Figures 4 and 5, in order to allow a sliding part to be balanced and reduced friction during sliding. In doing so, the plate for securing bearing or balls (Figure 6 of Ricard below) can be called a friction plate (since the claim is not defined what the friction plate is for).
This modification would have involved only routine skill in the art to accommodate the aforementioned requirements.

    PNG
    media_image1.png
    908
    775
    media_image1.png
    Greyscale

Regarding claim 2, as best understood, the modified knife of Marfione shows that the at least bearing opening of said button has bearing openings (one of the top or bottom bearings in Figures 4 and 6 of Ricard has four bearing openings for four balls 16). 
With regards to “three bearing openings”, since the modification above would have involved only routine skill in the art to accommodate the aforementioned requirements, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the bearing openings for balls because discovering an optimum number of openings (three) would have been a mere design consideration based on characteristics of sizes and shapes of the slider (button of Marfione). Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement depending on size and shape of the slider (button of Marfione).  It has been held that discovering an optimum number (three openings) of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.
Regarding claim 3, the modified knife of Marfione shows that said at least one bearing is a sphere (the balls 16 of Ricard).
Regarding claim 4, the modified knife of Marfione shows that the at least one bearing is a cylinder (a roll of Marfione).
Regarding claim 5, the modified knife of Marfione shows all of the limitations in claim 1 above except that at least one bearing is a disk. Marfione shows that the at least one bearing is a cylinder (a roll of Marfione). See the discussion in claim 4 above.
Therefore, it would have been an obvious matter of design choice to make the at least one bearing of whatever form or shape was desired or expedient, including a disk shape to support the button for sliding. Furthermore, the shape of the bearing is merely a recognized equivalent way to aid the button (part) sliding, since applicant has not disclosed that having any specific construction of the disk shaped bearing solve any stated problem or is for any particular purpose, and it appears that the disk shaped bearing would perform equally well while being constructed of any shape of bearing (for examples, balls of Ricard and a roll of Watanable). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey etal., 149 USPQ 47. Since a change in shape of a bearing involves only routine skill in the art. The motivation for doing so would be to provide a desired aesthetic to the knife.
Regarding claim 6, the modified knife of Marfione shows that said at least one bearing is pressed into said at least one bearing opening (Figure 6 of Ricard above, the balls 16 are slightly pressed between the plate and the sliding plate 13).
Regarding claim 7, as best understood, the modified knife of Marfione shows that said at least one bearing is “free” rolling within said the at least one bearing opening (the roll 50 in Figure 3 of Watanabe and the balls of Ricard are “free” rolling within said bearing opening during sliding).
Regarding claim 8, as best understood, the modified knife of Marfione shows that said at least one bearing is “fixed to” or in said the at least one bearing opening (see Figure 6 of Ricard above, the balls 16 is “fixed to” said bearing opening of the sliding plate 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        9/30/2021